DETAILED ACTION
Drawings
The drawings were received on 8/26/2022.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a mask assembly for use as part of an apparatus for supplying a flow of respiratory gases to a user comprising: a mask clip comprising:  a plurality of mask clip connector portions, each of the plurality of mask clip connector portions comprising an inwardly facing surface facing in a radially inward direction relative to an interior of the mask assembly and a first mask clip connector protrusion positioned on the inwardly facing surface, each of the first mask clip connector protrusions comprising a first ramped surface and a first abutment surface; a mask body comprising: a plurality of mask body connector portions, each of the mask body connector portions comprising an outwardly facing surface facing in a radially outward direction relative to the interior of the mask assembly, and a second abutment surface positioned at the outwardly facing surface; wherein the plurality of mask body connector portions and the plurality of mask clip connector portions are configured to, during attachment of the mask clip to the mask body, in use, provide a positive snap engagement and permanent connection of the mask clip to the mask body after each of the first ramped surfaces slide past respective portions of the mask body connector portions, and the first and second abutment surfaces abut against one another.  These limitation in combination with the rest of the limitation of claim 1 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a mask assembly for use as part of an apparatus for supplying a flow of respiratory gases to a user comprising: a mask clip comprising: a plurality of mask clip connector portions, each of the mask clip connector portions comprising a first connector surface portion, a first mask clip connector protrusion positioned on the first connector surface portion, each of the first mask clip connector protrusions comprising a first ramped surface and a first abutment surface; a mask body comprising: a plurality of mask body connector portions, each of the plurality of mask body connector portions comprising a second connector surface portion and a second mask body connector protrusion positioned on the second connector surface portion, each of the second mask body connector protrusions comprising a second ramped surface and a second abutment surface; wherein the first mask clip connector protrusions and the second mask body connector protrusions are configured to, during attachment of the mask clip to the mask body, in use, provide a positive snap engagement of the mask clip to the mask body after the first and second ramped surfaces slide past one another. These limitation in combination with the rest of the limitation of claim 7 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose mask assembly for use as part of an apparatus for supplying a flow of respiratory gases to a user comprising: a mask clip comprising: a plurality of mask clip connector portions, each of the plurality of mask clip connector portions comprising an inwardly facing surface facing in a radially inward direction relative to an interior of the mask assembly and a first mask clip connector protrusion positioned on the inwardly facing surface, each of the first mask clip connector protrusions comprising a first ramped surface and a first abutment surface; a mask body comprising: a plurality of mask body connector portions, each of the plurality of mask body connector portions comprising a second abutment surface, a second connector surface portion facing in radially outward direction relative to an interior of the mask assembly and second mask body connector protrusion positioned on the second connector surface portion; wherein the plurality of mask body connector portions and the plurality of mask clip connector portions are configured to, during attachment of the mask clip to the mask body, in use, provide a positive snap engagement of the mask clip to the mask body after each of the first ramped surfaces slide past respective portions of the mask body connector portions, and the first and second abutment surfaces abut against one another. These limitation in combination with the rest of the limitation of claim 15 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785